Black, J. —
This was an action of ejectment for one hundred and sixty acres of land in Audrain county. The action was commenced on April 17,1882. Pinal judgment was rendered for defendants October 18, 1882. The plaintiff’s title was a collector’s tax deed. At the same term at which judgment was rendered plaintiff filed his motion for judgment for the taxes paid by him at the tax sale and for the two succeeding years, which was sustained, and the amount thereof, with interest, etc., made a lien on the land, from which defendants appealed. The evidence on this motion shows a judgment of the county court made on the 20th of July, 1874, upon the delinquent list for 1873 ; a certificate of a sale made by the collector on October 5, 1874, which certificate is dated October 6, 1874 ; and a collector’s tax deed, dated December 16, 1876, acknowledged and recorded July 27,1877. General objections were made to the introduction of the certificate and tax deed, but for anything pointed out they are in substantial compliance with the statute. The tax judgment was entered up, as we understand the record, in the general records of the court, without any description- of the property, upon this production of the delinquent list, which is identified by the judgment, whereas the statute contemplates that the judgment will be entered up on the delinquent list, so as to become a part thereof.
Section 219, p. 1206, Wagner’s Statutes, after declaring that the tax deed shall be prima facie evidence that every act and thing required to be done by the act had been done, provides: “And if the holder of the tax deed * * * be defeated in an action by or against him for the recovery of. the land sold, the successful claimant shall be adjudged to pay such party claiming under the *575tax deed, except in cases where the land was not subject to taxation, or the taxes for which the same was sold were paid before the sale, or it has been redeemed according to law, the full amount of all taxes paid by the tax purchaser on such lands at the time of the purchase, and all subsequent taxes paid by him ; * * * which judgment shall be a lien upon the real estate in controversy, and may be enforced by execution as in other cases of judgments and decrees of such court.”
The defendants contend that the judgment is fatally defective, and because of this, and that the tax deed did not convey the title, there can be no recovery of these taxes paid out; in short, the proceeding must be regular to entitle claimant to the relief granted in this case. This line of argument at once sets at defiance and nullifies the statute above quoted; for if the proceedings are regular, the tax purchaser will get the title, and he could not rightfully be defeated in any action by or against him to recover the property. The statute contemplates that cases will arise where for failure of the officers to comply with the law, no title will pass by the sale. The policy of the law is in such cases, to secure to the purchaser a lien for the taxes paid. No claim is made that this property was not subject to taxation, or that the- taxes have been paid by the owner, or that they were unjust. Statutes like that under consideration are found in the laws of many of the states. They stand upon grounds of broad equity, are remedial. The owner of the property cannot rightfully complain if he is thus required to discharge his share of the public burdens, though the sale be invalid. Cooley on Taxation, 374; Coonradt v. Myers, 31 Kas. 30; Arm v. Hoppin, 25 Kas. 707; 28 Kas. 99, 414. The judgment of the circuit court is affirmed.
All concur.